Citation Nr: 0314735	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  03-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for 
bilateral hearing loss on a direct basis.  In the December 
2002 Statement of the Case, the Decision Review Officer 
correctly reviewed the case as one for presentation of new 
and material evidence, and provided the veteran with the laws 
and regulations pertinent to reopening his claim.

In February 2003, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issue of entitlement to service connection for bilateral 
hearing loss, including as secondary to service-connected 
left tympanic membrane perforation, is addressed in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  By decision issued in September 1998, the Board denied 
entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected left tympanic 
membrane perforation.  

2.  The additional evidence added to the record since 
September 1998 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, and is so significant that it must be considered 
in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of September 1998 that denied 
entitlement to service connection for bilateral hearing loss, 
including as secondary to service-connected left tympanic 
membrane perforation, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the September 1998 decision of 
the Board denying entitlement to service connection for 
bilateral hearing loss, including as secondary to service-
connected left tympanic membrane perforation, is new and 
material and that claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).  
The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  66 Fed. Reg. 45620, 45629 (Aug. 29, 2001); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
Additionally, based on the favorable decision discussed 
below, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding his claim for new and 
material evidence is moot.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  New and material

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2002).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2002).

In September 1998, the Board denied entitlement to service 
connection for bilateral hearing loss, including as secondary 
to service-connected left tympanic membrane perforation.  
Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are not applicable to the veteran's claim, as he 
filed his claim in April 2001.

At the time of the September 1998 rating decision, the 
evidence consisted of service medical records, VA records, 
personal hearing testimonies, and contentions.  The Board 
denied the veteran's claim on the basis that his hearing loss 
disability was not shown in service and was shown nearly 50 
years after service separation; and because there was no 
competent medical opinion linking the veteran's present 
hearing loss to in-service noise exposure or to his service-
connected left tympanic membrane perforation.    

The evidence added to the claims file since September1998 
includes a VA December 2001 ear disease examination report, 
wherein the veteran was diagnosed as having hearing loss 
following exposure to gunfire as well as scarring of the left 
eardrum following perforation.  

The evidence received since September 1998 is new and 
material in that it relates the veteran's bilateral hearing 
loss to his military service and to scarring of the left 
eardrum following perforation.  This evidence was not before 
the Board in September 1998 and is probative for the reasons 
and bases of denial.  For this reason, the Board finds that 
the evidence added to the record since September 1998 is so 
significant that it must be considered in order to fairly 
decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for bilateral 
hearing loss, including as secondary to a service-connected 
left tympanic membrane perforation, having been submitted, 
the claim is reopened.


REMAND

While the new evidence of record is sufficient to reopen the 
veteran's claim, the record is incomplete and a determination 
of entitlement to service connection for bilateral hearing 
loss, including as secondary to a service-connected 
disability, can not be made at this time without further 
development of the record.  

Specifically, at the December 2001 VA examination, there is 
no indication that the claims folder was reviewed by the 
examiner.  Accordingly, the veteran should be re-examined on 
remand.    

Accordingly, the claim is remanded for the following 
development.  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of his current hearing loss.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder 
was reviewed.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's hearing loss.  
The examiner should state whether it is 
at least as likely as not that the 
veteran's current hearing loss had its 
onset during active service or is related 
to any in-service disease or injury, 
including noise exposure for 10 weeks 
while in aerial gunner school or the left 
tympanic membrane perforation.

If hearing loss is not related to any in-
service disease or injury, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that it was either (a) caused by, or (b) 
aggravated by the veteran's service-
connected left tympanic membrane 
perforation.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any  
final outcome warranted.  No action is required of the  
veteran until notified.  The veteran has the right to submit  
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994,  
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory  
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious  
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


